Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 19-38 are pending.
The IDS, filed 11/10/21, has been considered.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 20 and 30 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 9 of prior U.S. Patent No. 11,237,756. This is a statutory double patenting rejection.  Current claim 20, which incorporates claim 19, have identical limitations to claim 1 of the patent.  Current claim 30, which incorporates claim 29, have identical limitations to claim 9 of the patent.  Therefore, claims 20 and 30 are claiming the same invention as claim 1 and 9 of the patent.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 19, 21, 29, and 31  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 9, and 11 of U.S. Patent No. 11,237,756.
Claim(s) 1, 3, 9 and 11 of patent # 11,237,756 contain(s) every element of claim(s) 19, 21, 29, and 31 of the instant application and as such anticipate(s) claim(s) 19, 21, 29, and 31 of the instant application.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

Current Application
Claim 19. (New} A memory system connectable to a host, comprising:

a nonvolatile memory including a plurality of blocks, each of the plurality of blocks
being a unit of a data erase operation, each of the plurality of blocks including a plurality of
word lines, each of the plurality of word lines connecting a plurality of memory cells; and

a controller electrically connected to the nonvolatile memory and configured to:

acquire first data from a write buffer,

write the first data to a first memory cell connected to a first word line of a first block,
and

in response to detecting that a first command is not received from the host for a threshold time period since the first data is written to the first memory cell, the first command
being to instruct to write second data to a second memory cell connected to a second word line of the first block, the second word line being different from the first word line, write dummy data to the second memory cell.



Patent 11,237,756
1. A memory system connectable to a host, the host including a write buffer, the memory system comprising: 
a nonvolatile memory including a block, the block being a unit of a data erase operation, the block including a plurality of word lines, each of the plurality of word lines connecting a plurality of memory cells; and 


a controller electrically connected to the nonvolatile memory and configured to: 

acquire first write data from the write buffer; 

write the first write data to a first memory cell connected to a first word line in the block; and 

in response to detecting that a first command is not received from the host for a threshold time period, the first command being to instruct to write second write data to a second memory cell connected to a second word line in the block, the second word line being different from the first word line, write dummy data to the second memory cell, 



wherein the controller is further configured to: keep the first write data in a region of the write buffer, without releasing the region, after the first write data is written to the first memory cell until the dummy data is written to the second memory cell; and upon the dummy data being written to the second memory cell, release the region of the write buffer.


As illustrated above, claim 1 of the patent include all of the limitations of claim 19, and further limitations, anticipating claim 19 of the instant application.
Independent claim 29 is similarly met by claim 9 of the patent for the same reasons as indicated above.
Dependent claims 21 and 31 are similarly met by claims 3 and 11 of the patent.
Allowable Subject Matter
Claims 22-28 and 32-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 22/32, the prior art does not further suggest the invention according to claim 21/31, wherein the controller is further configured to: transfer the first data from the write buffer to the nonvolatile memory to write the first data to the first memory cell using the first-stage programming, not transfer the dummy data from the write buffer, and transfer the first data again from the write buffer to the nonvolatile memory to write the first data to the first memory cell using the second-stage programming.
As to claim 23/33, the prior art does not suggest the invention according to claim 21/31, wherein the first data is not correctly read from the first memory cell after the first data is written thereto using the first-stage programming before the first data is written again thereto using the second-stage programming, and the first data is correctly read from the first memory cell after the first data is written thereto using the second-stage programming, wherein the controller is further configured to:  keep the first data in a region of the write buffer, without releasing the region, after the first data is written to the first memory cell using the first-stage programming, and alter the first data is written again to the first memory cell using the second-stage programming, release the region of the write buffer.
As to claim 24/34, the prior art does not suggest the invention according to claim 19/29, wherein the controller is further configured to: in response to receiving a second command from the host, assign the first block from the plurality of blocks for the host and notify the host of an identifier of the first block, and write the first data to the first memory cell of the first block m response to receiving a write command from the host that includes the identifier of the first block.
As to claim 25/35, the prior art does not suggest the invention according to claim 19/29, wherein the controller is further configured to: assign the first block from the plurality of blocks in response to receiving a write command from the host that does not include an identifier of the first block.
As to claim 26/36, the prior art does not suggest the invention according to claim 19/29, further comprising: a volatile memory, wherein the write buffer is implemented in the volatile memory.
As to claims 27-28/37-38, the prior art does not suggest the invention according to claim 19/29, wherein the write buffer is implemented in a memory of the host.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198. The examiner can normally be reached M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAN NGUYEN/Primary Examiner, Art Unit 2138